Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on January 14, 2021.
Claims 1-3, 5-7, 9-11, 21-22 and 24-25 are currently pending.

Allowable Subject Matter
Claim 1-3, 5-7, 9-11, 21-22 and 24-25 allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments presented by the Applicant were persuasive, thus the 35 U.S.C. 103 rejections applied to this application have been withdrawn.
Regarding claim 1, the best prior art of record Lane et al. (US 2015/0265159) and Sugiura (US 2008/0165620) alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitation of a temperature measurement device, comprising: an outward surface of each of the light sensor and the non-contact thermopile temperature sensor being co-planar with one another and thus configured to be a same distance from the object; and a controller configured to receive an indication of a power of received radiation from the object using the non-contact thermopile temperature sensor; receive an indication of detected distance between the non-contact thermopile temperature sensor and the object using the proximity sensor; determine a corrected temperature measurement using at least the indication of the power of received radiation and the indication of distance between the non-contact thermopile temperature sensor and the object; and present the corrected temperature measurement to a user interface of independent claim 1 when combined with the limitations of a semiconductor device;
a non-contact thermopile temperature sensor disposed on the semiconductor device, where the non-contact thermopile temperature sensor is configured to receive radiation from an object while located at a distance therefrom; a proximity sensor disposed on the semiconductor device, the proximity sensor configured to detect the distance between the non-contact thermopile temperature sensor and the object, the proximity sensor including a light source and a light sensor, wherein the light source is configured to 
	Hence the prior art of record fails to teach the invention as set forth in claims 1-3, 5-7, 9-10, 21 and 22.  The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
	Regarding claim 11, the best prior art of record Lane et al. (US 2015/0265159) and Sugiura (US 2008/0165620) alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitation of a mobile temperature measurement device, comprising: an outward surface of each of the light sensor and the non-contact thermopile temperature sensor being co-planar with one another and thus configured to be a same distance from the object; and a controller configured to receive an indication of a power of received radiation from the object using the non-contact thermopile temperature sensor; receive an indication of detected distance between the non-contact thermopile temperature sensor and the object using the proximity sensor; determine a corrected temperature measurement using at least the indication of the power of received radiation, and the indication of distance between the non-contact thermopile temperature sensor and the object; and present the corrected temperature measurement to a user interface of independent claim 11 when combined with the limitations of a smartphone including a temperature measurement device, which further includes a semiconductor device; a non-contact thermopile temperature sensor disposed on the semiconductor device, where the non-contact thermopile temperature sensor is configured to receive radiation from an object while located at a distance therefrom; a proximity sensor disposed on the semiconductor device, the proximity sensor configured to detect a distance between the non-contact thermopile temperature sensor and the object, the proximity sensor including a light source and a light sensor, wherein the light source is configured to illuminate at least part of the object with transmitted energy and the light sensor is configured to detect 
Hence the prior art of record fails to teach the invention as set forth in claims 11 and 24-25. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855